9 A.3d 1025 (2011)
204 N.J. 565
In the Matter of Richard K. CREAMER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-65 September Term 2010, 065458
Supreme Court of New Jersey.
January 10, 2011.

ORDER
RICHARD K. CREAMER of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 2005, having been convicted in the United States District Court for the Eastern District of Pennsylvania of one count of conspiracy to manufacture 1000 or more marijuana plants, in violation of 21 U.S.C. § 846, and one count of maintaining a structure for the manufacture of a controlled substance, in violation of 21 U.S.C. § 856(a)(2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), RICHARD K. CREAMER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that RICHARD K. CREAMER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RICHARD K. CREAMER comply with Rule 1:20-20 dealing with suspended attorneys.